DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments-Specification
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The objections have been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments have been fully considered and are persuasive. Providing a file to provide reference during inspection of a product is considered a practical application. The claims are considered statutory subject matter.  The rejection are withdrawn. 

Response to Arguments- 35 USC § 103
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 16-17 that “Cope discloses 3D CAD drawings being associated with balloon callouts, which are not the same as part records. The Advisory Action contends that the present limitation are disclosed because the balloon callouts taught in Cope are correlated with part records. While that may be true, that is not enough to teach the present limitations. To reiterate, the present limitations recite creating an inspection task for an inspection operation in the assembly and inspection plan for the product and associating the 3D model with the inspection task for the inspection operation. That means the element that is interpreted in Cope as being the claimed inspection task that are created also needs to be the same element that is associated with a 3D model. The Office Action and Advisory Action are interpreting the part records in Cope as being the claims inspection task. Thus, it follows that Cope needs to teach that the part records are associated with a 3D model. Associating another element that is “correlated” with part records is insufficient to disclose the associating of the part records themselves with the 3D model.”
It is unclear what Applicant is attempting to argue here and appears to contradict himself. To “associate” something is to connect something with something else. To “correlate” is to have a mutual relationship or connection, in which one thing affects or depends on another. Associating and correlating are therefore interpreted as synonymous. Applicant agrees that the balloon callouts in Cope are correlated with part records. It is unclear why the being correlated with the part records and being associated with the balloon callouts cannot be equivalent. As argued by Applicant, Cope does need to teach that the part records are associated with a 3D model.  In paragraph [0088], Cope recites “balloon callouts are assigned to portions of 3D CAD drawings and associated with inspection characteristics extracted from engineering requirements and from the manufacturing process plan relating to fabrication machine function and the like”.  
The rejection has been modified to address the filed claim amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “creating an inspection task for an inspection operation in the assembly and inspection plan for the product”. It is unclear how this phrase should be broken down. It is unknown if the inspection task is for both the inspection operation as well as for the inspection plan. It is unclear if the phrase should be “creating an inspection task for an inspection operation in the assembly and creating an inspection plan for the product”. It is unclear if both the inspection task for the inspection operation and the inspection plan are being created as two separate things, or if the inspection plan for the product is part of the inspection task. It is unclear if the task is a part of the plan. For the purposes of examination, this phrase is interpreted to mean creating a task which is for both the operation and the plan. 
Claim 22 recites “wherein the program further comprises a set of instructions for receiving, from a client device, the inspection task for the inspection operation in the assembly and inspection plan for the product, wherein the inspection task for the inspection operation in the assembly and inspection plan for the product is created in response to receiving the inspection task from the client device.” This claim is unclear. Claim 22 depends from claim 1, which is also unclear, as indicated above. It is unknown how an inspection task can be created in response to receiving that same task. For the purposes of examination, this phrase is interpreted to mean that the task and plan are received by the client device. 
 Claim 23 is identical to claim 22, which also depends from claim 1. It is unclear why there are two claims that are identical depending from the same claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0334778 (“Cope”) in view of US 8,416,236 (“Hickman”) in view of US 10,262,083 (“Kohlhoff”).
Regarding claims 1, 8 and 15, Cope teaches:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (Cope: computer including processing unit 1810 and system memory 1830 is used to carry out method 1600 from FIG. 16 and described more specifically in paragraphs [0084] - [0096]), the program comprising sets of instructions for:

receiving, from a computing system, a three-dimensional (3D) model of a product to be assembled, the product comprising a set of parts (Cope: para [0039], “browser based inspection plan for manufacturing items and field inspections, that includes a … 3D part or assembly inspection model”; para [0040], “the 2D and 3D drawings may be derived from computer-aided design (CAD) drawings that include a blueprint of design for a manufactured item. Such a 2D or 3D drawing may be delivered as part of a technical data package relating to the engineering or design requirements of a manufactured item”):

retrieving an assembly and inspection plan for the product, the assembly and inspection plan comprising the 3D model of the product (Cope: merge extracted data from a technical data package and the manufacturing process plan, [0085] lines 4-6; by accessing, from a database, manufacturing information and engineering requirements referred to as a technical data package, [0084] lines 7-9 and [0084] lines 22-24), the assembly and inspection plan comprising a three-dimensional (3D) model of the product to be assembled (technical data package may include 3D product images such as blueprint CAD drawings, [0084] lines 35-38) and a set of assembly operations, each assembly operation in the set of assembly operations comprising instructions for assembling a subset of the set of parts in the product (Cope: para [0041], “instructions for manufacture”; para [0039], “organizing, presenting and delivering a browser based inspection plan for manufacturing items and field inspections, that includes …3D part or assembly inspection model with, a sequenced list of inspection requirements”; para [0094], “manufacturing instructions selectable by an operator for reviewing operating and inspection instructions”; at step 1645, the browser based inspection screen includes a 3D blueprint image and manufacturing instructions selectable by an operator for reviewing operating instructions for an operating step, [0094] lines 1-20);

creating an inspection task (Cope: part record with inspection characteristics/requirements [0087] lines 1-12) for an inspection operation (Cope: job with quantity to be produced and number or level of quantity to inspect, [0086] lines 1-6) in the assembly and inspection plan for the product (Cope: para [0039], “organizing, presenting and delivering a browser based inspection plan for manufacturing items and field inspections, that includes …3D part or assembly inspection model with, a sequenced list of inspection requirements”);

associating the 3D model with the inspection task for the inspection operation (Cope: balloon callouts are assigned to portions of 3D CAD drawings and associated with inspection characteristics extracted from engineering requirements and from the manufacturing process plan relating to fabrication machine function and the like, [0088] lines 1-4); 

generating a file that includes the assembly and inspection plan for the product (Cope: para [0020], “FIG. 1 is an illustration layout of an inspection plan according to an embodiment of the present invention”; para [0026]. “FIG. 7 is an illustration of a list of available quality reports including inspection results and various non-conformance reports according to an embodiment of the present invention”; para [0041], “the integrated browser-based inspection system provides for a manufacturing process plan); and 

providing the file to a computing device for execution on the computing device that causes the computing device to provide reference to the 3D model of the product during assembly of the product (Cope: para [0020], “FIG. 1 is an illustration layout of an inspection plan according to an embodiment of the present invention”; para [0026]. “FIG. 7 is an illustration of a list of available quality reports including inspection results and various non-conformance reports according to an embodiment of the present invention”; para [0041], “the integrated browser-based inspection system provides for a manufacturing process plan involving several operating steps to produce a manufactured item. In another aspect, the integrated browser-based inspection system provides for graphical guidance across the breadth of characteristics, process specifications, materials for the operating steps during the course of manufacture. In a particular aspect, the integrated browser-based inspection system provides for graphical guidance relating to conducting inspections across the various physical characteristics, process specifications, or materials relevant to particular operating steps within the manufacturing process plan”; Cope teaches generating a file/plan for use during assembly, i.e. the course of manufacture);

Cope does not teach:
transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format;

providing the file to a computing device for execution on the computing device that causes the computing device to provide reference to the 3D model of the product during inspection of the product;

Hickman does teach:
transforming a format of the 3D model from a first format to a second format, wherein a size of the 3D model in the second format is smaller than a size of the 3D model in the first format (Hickman: col. 6, lines 24-67, “generate a compressed 3D object data model file”; col. 4, lines 53-55, “The graphics library 116 can include, for example, a WebGL or OpenGL mesh compression to reduce a mesh file size. The graphics library 116 can provide the 3D object data model in a form that is suitable for display on a browser”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope (directed to inspection plans for a 3D model) and Hickman (directed to transforming a 3D model format to a smaller format, i.e. data compression) and arrived at inspection plans with a compressed/smaller format. One of ordinary skill in the art would have been motivated to make such a combination because data compression results in reductions in storage hardware, data transmission time, and communication bandwidth. This can result in significant cost savings. Compressed files require significantly less storage capacity than uncompressed files, meaning a significant decrease in expenses for storage. A compressed file also requires less time for transfer while consuming less network bandwidth. 

Cope and Hickman do not teach but Kohlhoff does teach:
providing the file to a computing device for execution on the computing device that causes the computing device to provide reference to the 3D model of the product during inspection of the product (Kohlhoff: col. 7, lines 38-50, “FIG. 8 is a screen shot of a view 800 provided by an inspection plan generator which may be included in the ERP system. A graphical view of a material, such as the product 100 is shown at 810 and includes multiple instances of PMI data as indicated at 815, 820, and 825 which are dimensions and tolerances of various features of the material shown at 810. View 800 is similar to view 300, and also includes a create task list section 830 which contains fields to identify the material as a specific mechanical part, a plant number and description of the task as a part inspection”; col. 6, lines 50-60, “The inspection plan is then saved at 580 and the method ends at 585 and the inspection plan may be used during the performance of inspections”; Cope teaches generating a file for use during assembly and Kohlhoff teaches generating a file for use during inspection).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope and Hickman (directed to inspection plans/files for a 3D model for use during assembly) with Kohlhoff (directed to generating a file for use during inspection) and arrived at generating files for use during both assembly and inspection. One of ordinary skill in the art would have been motivated to make such a combination to check for manufacturing errors or failures during assembly and the inspection process. This can help with costs, and also increases productivity.

Regarding claims 2, 9 and 16, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for:

receiving a definition of a view of the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; the balloons may involve a numbering that corresponds to a list of inspection characteristics, [0088] lines 17-19; and inspection characteristics algorithmically define the position and view of the 3 dimensional model, [0040] lines 1-6);

receiving a specification of a part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloons may involve a numbering that corresponds to a list of inspection characteristics. Inspection characteristics may include physical part characteristics of portions of the part to be manufactured such as dimensions or physical properties, [0088] lines 17-21); and

receiving a definition of a reference to a region of the part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloon based drawings include balloon callouts that are assigned to portions of the 3D CAD drawings, [0088] lines 1-2).

Regarding claims 3 and 10, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 2, wherein associating the 3D model with the inspection task for the inspection operation (Cope: balloon callouts are assigned to portions of 3D CAD drawings and associated with inspection characteristics extracted from engineering requirements and from the manufacturing process plan relating to fabrication machine function and the like, [0088] lines 1-4) comprises specifying in the assembly and inspection plan the definition of the view of the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; the balloons may involve a numbering that corresponds to a list of inspection characteristics, [0088] lines 17-19; and inspection characteristics algorithmically define the position and view of the 3 dimensional model, [0040] lines 1-6), the specification of the part in the 3D model (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloons may involve a numbering that corresponds to a list of inspection characteristics. Inspection characteristics may include physical part characteristics of portions of the part to be manufactured such as dimensions or physical properties, [0088] lines 17-21), and the definition of the reference to the region of the part in the 3D model for the inspection task of the inspection operation (Cope: ballooned CAD drawings may then be received by the browser-based inspection system for incorporation, [0088] lines 9-10; balloon based drawings include balloon callouts that are assigned to portions of the 3D CAD drawings, [0088] lines 1-2).

Regarding claims 4 and 11, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 3, wherein the inspection task comprises instructions for inspecting a part in the set of parts in the 3D model (Cope: at step 1645, the browser based inspection screen includes a 3D blueprint image and manufacturing instructions selectable by an operator for reviewing inspection  instructions for an operating step, [0094] lines 1-20).

Regarding claims 5 and 12, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for:

creating a second inspection task for the inspection operation in the assembly and
inspection plan for the product; and associating the 3D model with the second inspection task for the inspection operation (Cope: balloon callouts (plural) are assigned to portions of the 3D CAD drawings and associated with inspections characteristics (also plural), [0088] lines 1-2; these inspection characteristic lists may be associated with just one job, [0087] lines 1-3 and [0087] lines 9-12).

Regarding claims 6 and 13, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the inspection task is a first inspection task, wherein the program further comprises sets of instructions for:

creating a second inspection task for a second inspection operation in the assembly and inspection plan for the product; and associating the 3D model with the second inspection task for the second inspection operation (Cope: balloon callouts (plural) are assigned to portions of the 3D CAD drawings and associated with inspections characteristics (also plural), [0088] lines 1-2; these inspection characteristic lists may be associated with a plurality of jobs, [0087] lines 1-3 and [0087] lines 9-12).

Regarding claims 7 and 14, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving a request to edit the assembly and inspection plan for the product, wherein retrieving the assembly and inspection plan for the product is performed in response to receiving the request (Cope: FIG. 13 is a graphical user interface that visualizes jobs a selection of jobs from a database of jobs, [0078] lines 17-19; the pencil button in the far right column of FIG. 13 indicates that records of the database may be edited; editing may be performed in the job setup screen depicted in FIG. 12 using the add/edit serial number buttons, any of the text input fields or the drop down inputs provided).

Regarding claim 22, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving, from a client device, the inspection task for the inspection operation in the assembly and inspection plan for the product, wherein the inspection task for the inspection operation in the assembly and inspection plan for the product is created in response to receiving the inspection task from the client device (It is unknown how an inspection task can be created in response to receiving that same task; Cope: claim 1, “receive at a memory device a manufacturing process plan”;  para [0113], “Peripheral devices can include devices such as including a keyboard, mouse, or storage systems 1890, graphics interfaces, network interface devices 1870, sound/video processing units, or other peripheral devices. Network interface 1870 includes one or more network channels 1872 that provide an interface between the computer or server system 1800 and other devices that are external to computer or server system 1800 such as via internet connectivity and the like”).

Regarding claim 23, Cope, Hickman and Kohlhoff teach:
The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for receiving, from a client device, the inspection task for the inspection operation in the assembly and inspection plan for the product, wherein the inspection task for the inspection operation in the assembly and inspection plan for the product is created in response to receiving the inspection task from the client device (It is unknown how an inspection task can be created in response to receiving that same task; Cope: claim 1, “receive at a memory device a manufacturing process plan”;  para [0113], “Peripheral devices can include devices such as including a keyboard, mouse, or storage systems 1890, graphics interfaces, network interface devices 1870, sound/video processing units, or other peripheral devices. Network interface 1870 includes one or more network channels 1872 that provide an interface between the computer or server system 1800 and other devices that are external to computer or server system 1800 such as via internet connectivity and the like”).

Regarding claim 24, Cope and Hickman do not teach but Kohlhoff does teach:
The non-transitory machine-readable medium of claim 1, wherein generating the file that includes the assembly and inspection plan for the product comprises generating a self-contained file based on the assembly and inspection plan for the product that is configured to execute on a 3D viewer of a computing device without network access (Kohlhoff: col. 3, lines 19-25, “one or more non-transitory memories or other type of hardware based storage devices, either local or networked”; col. 7, lines 21-36, “At 730, the ERP system inspection application may support results recorded via 3D visualization, such as shown in 3D views of icons in FIG. 3, where a three dimensional image of the part may be displayed with attributed text corresponding to dimensions being measured as also shown in FIG. 4”; col. 6, lines 50-60, “The inspection plan is then saved at 580 and the method ends at 585 and the inspection plan may be used during the performance of inspections”;).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope and Hickman (directed to inspection plans for a 3D model) with Kohlhoff (directed to a 3D viewer without network access) and arrived at inspection plans with a 3D viewer without network access. One of ordinary skill in the art would have been motivated to make such a combination to check for manufacturing errors or failures during assembly and the inspection process. This can help with costs, and also increases productivity.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0334778 (“Cope”) in view of US 8,416,236 (“Hickman”) in view of US 10,262,083 (“Kohlhoff”), further in view of “Research on Converting CAD Model to MCNP Model Based on STEP File” (“Yang”).
Regarding claim 21, Cope, Hickman and Kohlhoff do not teach but Yang does teach:
The non-transitory machine-readable medium of claim 1, wherein transforming the format of the 3D model from the first format to the second format comprises removing CAD specific information from the first format of the 3D model (Yang: Abstract, “conversion general CAD model to MCNP model”; Fig. 1, “Generation of CAD model”, “STEP file”, “Extraction of geometrical information and topological information”, “MCNP program”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Cope, Hickman and Kohlhoff (directed to inspection plans for a 3D model) with Yang (directed to format transformation) and arrived at inspection plans for a 3D model with format transformation. One of ordinary skill in the art would have been motivated to make such a combination to save space and improve computational efficiency. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148